
	
		II
		110th CONGRESS
		1st Session
		S. 1894
		IN THE SENATE OF THE UNITED STATES
		
			July 27 (legislative
			 day, July 26), 2007
			Mr. Reid (for
			 Mr. Dodd (for himself,
			 Mr. Nelson of Nebraska,
			 Mr. Kennedy, Mr. Reed, and Mr.
			 Lieberman)) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Family and Medical Leave Act of 1993 to
		  provide family and medical leave to primary caregivers of servicemembers with
		  combat-related injuries.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Support for Injured Servicemembers
			 Act of 2007.
		2.Servicemember
			 family leave
			(a)DefinitionsSection
			 101 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611) is amended by
			 adding at the end the following:
				
					(14)Combat-related
				injuryThe term combat-related injury means an
				injury or illness that was incurred (as determined under criteria prescribed by
				the Secretary of Defense)—
						(A)as a direct
				result of armed conflict;
						(B)while an
				individual was engaged in hazardous service;
						(C)in the
				performance of duty under conditions simulating war; or
						(D)through an
				instrumentality of war.
						(15)ServicememberThe
				term servicemember means a member of the Armed
				Forces.
					.
			(b)Entitlement to
			 leaveSection 102(a) of such Act (29 U.S.C. 2612(a)) is amended
			 by adding at the end the following:
				
					(3)Servicemember
				family leaveSubject to section 103, an eligible employee who is
				the primary caregiver for a servicemember with a combat-related injury shall be
				entitled to a total of 26 workweeks of leave during any 12-month period to care
				for the servicemember.
					(4)Combined leave
				totalAn eligible employee shall be entitled to a combined total
				of 26 workweeks of leave under paragraphs (1) and
				(3).
					.
			(c)Requirements
			 relating to leave
				(1)ScheduleSection
			 102(b) of such Act (29 U.S.C. 2612(b)) is amended—
					(A)in paragraph (1),
			 by inserting after the second sentence the following: Subject to
			 paragraph (2), leave under subsection (a)(3) may be taken intermittently or on
			 a reduced leave schedule; and
					(B)in paragraph (2),
			 by inserting or subsection (a)(3) after subsection
			 (a)(1).
					(2)Substitution of
			 paid leaveSection 102(d) of such Act (29 U.S.C. 2612(d)) is
			 amended—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting (or 26 workweeks in the case of leave provided under
			 subsection (a)(3)) after 12 workweeks the first place it
			 appears; and
						(ii)by
			 inserting (or 26 workweeks, as appropriate) after 12
			 workweeks the second place it appears; and
						(B)in paragraph
			 (2)(B), by adding at the end the following: An eligible employee may
			 elect, or an employer may require the employee, to substitute any of the
			 accrued paid vacation leave, personal leave, family leave, or medical or sick
			 leave of the employee for leave provided under subsection (a)(3) for any part
			 of the 26-week period of such leave under such subsection..
					(3)NoticeSection
			 102(e) of such Act (29 U.S.C. 2612(e)) is amended by adding at the end the
			 following:
					
						(3)Notice for
				servicemember family leaveIn any case in which an employee seeks
				leave under subsection (a)(3), the employee shall provide such notice as is
				practicable.
						.
				
				(4)CertificationSection
			 103 of such Act (29 U.S.C. 2613) is amended by adding at the end the
			 following:
					
						(f)Certification
				for Servicemember Family LeaveAn employer may require that a
				request for leave under section 102(a)(3) be supported by a certification
				issued at such time and in such manner as the Secretary may by regulation
				prescribe.
						.
				(5)Failure to
			 returnSection 104(c) of such Act (29 U.S.C. 2614(c)) is
			 amended—
					(A)in paragraph
			 (2)(B)(i), by inserting or section 102(a)(3) before the
			 semicolon; and
					(B)in paragraph
			 (3)(A)—
						(i)in
			 clause (i), by striking or at the end;
						(ii)in
			 clause (ii), by striking the period and inserting ; or;
			 and
						(iii)by adding at
			 the end the following:
							
								(iii)a certification
				issued by the health care provider of the person for whom the employee is the
				primary caregiver, in the case of an employee unable to return to work because
				of a condition specified in section
				102(a)(3).
								.
						(6)EnforcementSection
			 107 of such Act (29 U.S.C. 2617) is amended, in subsection (a)(1)(A)(i)(II), by
			 inserting (or 26 weeks, in a case involving leave under section
			 102(a)(3)) after 12 weeks.
				(7)Instructional
			 employeesSection 108 of such Act (29 U.S.C. 2618) is amended, in
			 subsections (c)(1), (d)(2), and (d)(3), by inserting or section
			 102(a)(3) after section 102(a)(1).
				3.Servicemember
			 family leave for civil service employees
			(a)DefinitionsSection
			 6381 of title 5, United States Code, is amended—
				(1)in paragraph (5),
			 by striking and at the end;
				(2)in paragraph (6),
			 by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(7)the term
				combat-related injury means an injury or illness that was incurred
				(as determined under criteria prescribed by the Secretary of Defense)—
							(A)as a direct
				result of armed conflict;
							(B)while an
				individual was engaged in hazardous service;
							(C)in the
				performance of duty under conditions simulating war; or
							(D)through an
				instrumentality of war; and
							(8)the term
				servicemember means a member of the Armed
				Forces.
						.
				(b)Entitlement to
			 leaveSection 6382(a) of such title is amended by adding at the
			 end the following:
				
					(3)Subject to
				section 6383, an employee who is the primary caregiver for a servicemember with
				a combat-related injury shall be entitled to a total of 26 administrative
				workweeks of leave during any 12-month period to care for the
				servicemember.
					(4)An employee shall
				be entitled to a combined total of 26 administrative workweeks of leave under
				paragraphs (1) and
				(3).
					.
			(c)Requirements
			 relating to leave
				(1)ScheduleSection
			 6382(b) of such title is amended—
					(A)in paragraph (1),
			 by inserting after the second sentence the following: Subject to
			 paragraph (2), leave under subsection (a)(3) may be taken intermittently or on
			 a reduced leave schedule.; and
					(B)in paragraph (2),
			 by inserting or subsection (a)(3) after subsection
			 (a)(1).
					(2)Substitution of
			 paid leaveSection 6382(d) of such title is amended by adding at
			 the end the following: An employee may elect to substitute for leave
			 under subsection (a)(3) any of the employee's accrued or accumulated annual or
			 sick leave under subchapter I for any part of the 26-week period of leave under
			 such subsection..
				(3)NoticeSection
			 6382(e) of such title is amended by adding at the end the following:
					
						(3)In any case in which an employee
				seeks leave under subsection (a)(3), the employee shall provide such notice as
				is
				practicable.
						.
				(4)CertificationSection
			 6383 of such title is amended by adding at the end the following:
					
						(f)An employing
				agency may require that a request for leave under section 6382(a)(3) be
				supported by a certification issued at such time and in such manner as the
				Office of Personnel Management may by regulation
				prescribe.
						.
				
